Exhibit 10.1

GLOBAL EAGLE ENTERTAINMENT INC.

AMENDED AND RESTATED 2017 OMNIBUS LONG-TERM INCENTIVE PLAN

Approved by the Compensation Committee on September 18, 2017

Adopted by the Board of Directors on September 19, 2017

Amended by the Compensation Committee on April 13, 2018

Amendment and Restatement Approved by Stockholders on June 25, 2018

ARTICLE I

PURPOSES

Global Eagle Entertainment Inc. (the “Company”) has adopted this Global Eagle
Entertainment Inc. Amended and Restated 2017 Omnibus Long-Term Incentive Plan
(as may be amended from time to time, the “Plan”) for the following purposes:
(i) to promote the growth and success of the Company by linking a significant
portion of Participant compensation to the increase in value of the Company’s
common stock, par value $0.0001 per share; (ii) to attract and retain
high-quality, experienced executive officers, employees, Directors and
Consultants by offering a competitive incentive compensation program; (iii) to
reward innovation and outstanding performance as important contributing factors
to the Company’s growth and progress; (iv) to align the interests of executive
officers, employees, Directors and Consultants with those of the Company’s
stockholders by reinforcing the relationship between Participant rewards and
stockholder gains obtained through the achievement by Plan Participants of
short-term objectives and long-term goals; and (v) to encourage executive
officers, employees, Directors and Consultants to obtain and maintain an equity
interest in the Company.

ARTICLE II

DEFINITIONS

Whenever the following terms are used in the Plan, they shall have the meanings
specified below unless the context clearly indicates to the contrary. The
singular pronoun shall include the plural where the context so indicates.

Section 2.1 “Adjusted EBITDA” shall have the meaning set forth in Section 9.5.

Section 2.2 “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with,
such Person where “control” shall have the meaning given such term under Rule
405 of the Securities Act. Notwithstanding the foregoing, PAR Investment
Partners L.P. shall not be considered an Affiliate for purposes of Section 2.10.

Section 2.3 “Alternative Award” shall have the meaning set forth in
Section 13.1.

Section 2.4 “Applicable Laws” shall mean the requirements relating to the
administration of stock option, restricted stock, restricted stock unit and
other equity-based compensation plans under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any other country or jurisdiction where Awards are granted under the Plan.



--------------------------------------------------------------------------------

Section 2.5 “Award” shall mean any Option, Restricted Stock, Restricted Stock
Unit, Performance Share, Performance Unit, SAR, Dividend Equivalent, Cash
Incentive Award, or other Stock-Based Award granted to a Participant pursuant to
the Plan, including an Award combining two or more types of Awards into a single
grant.

Section 2.6 “Award Agreement” shall mean any written agreement, contract or
other instrument or document evidencing an Award and setting forth the terms and
conditions of the Award, including through an electronic medium. The Committee
may provide for the use of electronic, internet or other non-paper Award
Agreements, and the use of electronic, internet or other non-paper means for the
Participant’s acceptance of, or actions under, an Award Agreement unless
otherwise expressly specified herein. In the event of any inconsistency or
conflict between the express terms of the Plan and the express terms of an Award
Agreement, the express terms of the Plan shall govern.

Section 2.7 “Base Price” shall have the meaning set forth in Section 2.49.

Section 2.8 “Board” shall mean the Board of Directors of the Company.

Section 2.9 “Cause” shall mean: (a) if the Participant is party to an effective
employment, consulting, severance or other similar agreement with the Company, a
Subsidiary, or Affiliate, and such term is defined therein, “Cause” shall have
the meaning provided in such agreement; and (b) if the applicable Participant is
not a party to an effective employment, consulting, severance or other similar
agreement or if no definition of “Cause” is set forth in the applicable
employment, consulting, severance or other similar agreement, then “Cause” shall
mean, as determined by the Committee in its sole discretion, the Participant’s
(i) willful misconduct or gross negligence in connection with the performance of
the Participant’s material employment-related duties for the Company or any of
its Subsidiaries or Affiliates; (ii) conviction of, or a plea of guilty or nolo
contendere to, a felony or a crime involving fraud or moral turpitude;
(iii) engaging in any business that directly or indirectly competes with the
Company or any of its Subsidiaries or Affiliates; or (iv) disclosure of trade
secrets, customer lists or confidential information of the Company or any of its
Subsidiaries or Affiliates to any unauthorized Person; (v) engaging in willful
or serious misconduct that has caused or could reasonably be expected to result
in material injury to the Company or any of its Subsidiaries or Affiliates,
including, but not limited to by way of damage to the Company’s, Subsidiary’s,
or Affiliate’s reputation or public standing or material violation of any
Company policy; or (vi) failure to reasonably cooperate with the Company in any
internal investigation or administrative, regulatory or judicial proceeding,
after notice thereof from the Board or the Committee to the Participant and a
reasonable opportunity for the Participant to cure such non-cooperation. The
Participant’s employment or service shall be deemed to have terminated for Cause
if, after the Participant’s employment or service has terminated, facts and
circumstances are discovered that would have justified a termination for Cause.
For purposes of the Plan, no act or failure to act on the Participant’s part
shall be considered “willful” unless it is done, or omitted to be done, by the
Participant in bad faith or without reasonable belief that such action or
omission was in the best interests of the Company. Notwithstanding the
foregoing, neither the Plan nor this provision is intended to, and shall not be
interpreted in a manner that limits or restricts a Participant from exercising
any legally protected whistleblower rights (including pursuant to Rule 21F under
the Exchange Act).



--------------------------------------------------------------------------------

Section 2.10 “Change of Control” shall mean the first to occur of any of the
following events after the Effective Date, whether such event occurs as a single
transaction or as a series of related transactions, unless otherwise provided in
an Award Agreement:

(a) The acquisition, directly or indirectly, by any Person, entity or “group”
(as used in Section 13(d) of the Exchange Act) (other than (i) the Company,
(ii) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or an Affiliate, or (iii) any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of the voting power of the securities eligible to
vote for the election of the Board (“Company Voting Securities”)) becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company Voting Securities; provided, however, that for purposes of this
Section 2.10(a), the following acquisitions shall not constitute a Change of
Control: (w) any acquisition directly from the Company, (x) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or an Affiliate, (y) any acquisition by an underwriter temporarily
holding such Company Voting Securities pursuant to an offering of such
securities or any acquisition by a pledgee of Company Voting Securities holding
such securities as collateral or temporarily holding such securities upon
foreclosure of the underlying obligation or (z) any acquisition pursuant to a
Reorganization or Sale (each as defined below) that does not constitute a Change
of Control for purposes of Section 2.10(b) or (e) below;

(b) The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company (each of the events
referred to in this sentence being hereinafter referred to as a
“Reorganization”), as a result of which Persons who were the “beneficial owners”
(as such term is defined in Rule

13d-3 under the Exchange Act (or a successor rule thereto)) of Company Voting
Securities immediately prior to such Reorganization do not immediately
thereafter, beneficially own, directly or indirectly, more than fifty percent
(50%) of the combined voting power of the then outstanding voting securities of
the corporation or other entity resulting from such Reorganization (including a
corporation that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries);

(c) Within any twenty-four (24)-month period, individuals who were directors of
the Company on the first days of such period (the “Incumbent Directors”) shall
cease for any reason to constitute at least a majority of the Board, provided
that any individual becoming a director subsequent to the first day of such
period whose election, or nomination by the Board for election by the Company’s
stockholders, was approved by a vote of at least a majority of the Incumbent
Directors shall be considered as though such individual were an Incumbent
Director, but excluding for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (including without limitation any settlement thereof);



--------------------------------------------------------------------------------

(d) The approval by the Company’s stockholders of the liquidation or dissolution
of the Company other than a liquidation of the Company into any Subsidiary or
Affiliate or a liquidation as a result of which Persons who were holders of
voting securities of the Company immediately prior to such liquidation, own,
directly or indirectly, more than fifty percent (50%) of the combined voting
power entitled to vote generally in the election of directors of the entity that
holds substantially all of the assets of the Company following such event; or

(e) The consummation of the sale, transfer or other disposition of all or
substantially all of the assets of the Company to one or more Persons or
entities that are not, immediately prior to such sale, transfer or other
disposition, Subsidiaries or Affiliates of the Company (a “Sale”);

in each case, provided that, as to Awards subject to Section 409A, such event
also constitutes a “change in control event” within the meaning of Section 409A.
In addition, notwithstanding the foregoing, a “Change of Control” shall not be
deemed to occur if the Company files for bankruptcy, liquidation, or
reorganization under the United States Bankruptcy Code or as a result of any
restructuring that occurs as a result of any such proceeding.

Section 2.11 “Code” shall mean the Internal Revenue Code of 1986, as amended.
Any reference to a specific provision of the Code includes any successor
provision and the regulations promulgated under such provision.

Section 2.12 “Committee” shall mean the Compensation Committee of the Board,
which shall consist of two or more members, each of whom is a “Non-Employee
Director” within the meaning of Rule 16b-3, as promulgated under the Exchange
Act, and an “outside director” within the meaning of Section 162(m).

Section 2.13 “Common Stock” shall mean the common stock, par value $0.0001 per
share, of the Company and such other stock or securities into which such common
stock is hereafter converted or for which such common stock is exchanged.

Section 2.14 “Company” shall have the meaning set forth in Article I.

Section 2.15 “Competitive Activity” shall mean a Participant’s material breach
of restrictive covenants relating to noncompetition, nonsolicitation (of
customers or employees), preservation of confidential information, or other
covenants having the same or similar scope, included in an Award Agreement or
other agreement to which the Participant and the Company or any of its
Subsidiaries or Affiliates is a party.

Section 2.16 “Consultant” shall mean any individual or entity who is engaged by
the Company or any of its Subsidiaries or Affiliates to render consulting or
advisory services to such entity.

Section 2.17 “Corporate Event” shall mean, as determined by the Committee in its
sole discretion, any transaction or event described in Section 4.5(a) or any
unusual or infrequently occurring or nonrecurring transaction or event affecting
the Company, any Subsidiary or Affiliate of the Company, or the financial
statements of the Company or any of its Subsidiaries or Affiliates, or any
changes in Applicable Laws, regulations or accounting principles (including,
without limitation, a recapitalization of the Company).



--------------------------------------------------------------------------------

Section 2.18 “Covered Transaction” shall have the meaning set forth in
Section 13.3.

Section 2.19 “Director” shall mean a member of the Board or a member of the
board of directors of any Subsidiary or Affiliate of the Company.

Section 2.20 “Disability” shall mean (x) with respect to an Incentive Stock
Option, the meaning given in Code Section 22(e)(3), and (y) for Awards that are
subject to Section 409A, “disability” shall have the meaning set forth in
Section 409A(a)(2)(c); provided that, with respect to Awards that are not
subject to Section 409A, in the case of any Participant who, as of the date of
determination, is a party to an effective services, severance, consulting or
employment agreement with the Company or any Subsidiary or Affiliate of the
Company that employs such individual, “Disability” shall have the meaning, if
any, specified in such agreement.

Section 2.21 “Dividend Equivalent” shall mean the right to receive payments, in
cash or in Shares, based on dividends paid with respect to Shares.

Section 2.22 “Effective Date” shall have the meaning set forth in Section 14.7.

Section 2.23 “Eligible Representative” for a Participant shall mean such
Participant’s personal representative or such other person as is empowered under
the deceased Participant’s will or the then Applicable Laws of descent and
distribution to represent the Participant hereunder. If a Participant dies,
amounts payable with respect to an Award, if any, due under the Plan upon the
Participant’s death will be paid to the beneficiary designated by the
Participant for the Company’s 401(k) plan or, if none, the Participant’s spouse,
or if the Participant is otherwise unmarried at the time of death, the
Participant’s Eligible Representative.

Section 2.24 “Employee” shall mean any individual classified as an employee by
the Company or one of its Subsidiaries or Affiliates, whether such employee is
so employed at the time the Plan is adopted or becomes so employed subsequent to
the adoption of the Plan, including any person to whom an offer of employment
has been extended (except that any Award granted to such person shall be
conditioned on his or her commencement of service). A person shall not cease to
be an Employee in the case of (a) any leave of absence approved by the Company
or required by law or (b) transfers between locations of the Company or between
the Company, any of its Subsidiaries or Affiliates, or any successor to the
foregoing. For purposes of Incentive Stock Options, no such leave may exceed
three (3) months, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, the employment
relationship shall be deemed to have terminated on the first day immediately
following such three (3)-month period, and such Incentive Stock Option held by
the Optionee shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Non-Qualified Stock Option on the first day
immediately following a three (3)-month period from the date the employment
relationship is deemed terminated.

Section 2.25 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended. Any reference to a specific provision of the Exchange Act includes any
successor provision and the regulations and rules promulgated under such
provision.



--------------------------------------------------------------------------------

Section 2.26 “Executive Officer” shall mean each person who is an officer of the
Company or any Subsidiary or Affiliate and who is subject to the reporting
requirements under Section 16(a) of the Exchange Act.

Section 2.27 “Exercise Price” shall have the meaning set forth in Section 6.3.

Section 2.28 “Fair Market Value” of a Share as of any date of determination
means the last sales price on such date on the Nasdaq Stock Market, as reported
in The Wall Street Journal, or if no sales of Common Stock occur on the date in
question, on the last preceding date on which there was a sale on such market.
If the Shares are not listed on the Nasdaq Stock Market, but are traded on a
national securities exchange or in another over-the-counter market, the last
sales price (or, if there is no last sales price reported, the average of the
closing bid and asked prices) for the Shares on the particular date, or on the
last preceding date on which there was a sale of Shares on that exchange or
market, will be used, unless otherwise specified by the Committee. If the Shares
are neither listed on a national securities exchange nor traded in an
over-the-counter market, the price determined by the Committee, in its
discretion, will be used.

Section 2.29 “FASB” shall have the meaning set forth in Section 4.5(a).

Section 2.30 “FASB ASC Topic 718” shall have the meaning set forth in
Section 4.5(a).

Section 2.31 “GAAP” shall have the meaning set forth in Section 9.5.

Section 2.32 “IASB Principles” shall have the meaning set forth in Section 9.5.

Section 2.33 “Incentive Stock Option” shall mean an Option that qualifies under
Code Section 422, and is expressly designated as an Incentive Stock Option in
the Award Agreement.

Section 2.34 “Non-Qualified Stock Option” shall mean an Option that is not an
Incentive Stock Option.

Section 2.35 “Non-U.S. Awards” shall have the meaning set forth in Section 3.5.

Section 2.36 “Option” shall mean an option to purchase Common Stock granted
under the Plan at a stated Exercise Price. The term “Option” includes both an
Incentive Stock Option and a Non-Qualified Stock Option.

Section 2.37 “Optionee” shall mean a Participant to whom an Option or SAR is
granted under the Plan.

Section 2.38 “Participant” shall mean any Service Provider who has been granted
an Award pursuant to the Plan.

Section 2.39 “Performance Award” shall mean Performance Shares, Performance
Units, and all other Awards that vest (in whole or in part) upon the achievement
of specified Performance Goals.



--------------------------------------------------------------------------------

Section 2.40 “Performance Goals” means the objectives established by the
Committee for a Performance Period pursuant to Section 9.5 for the purpose of
determining the extent to which a Performance Award has been earned or vested.

Section 2.41 “Performance Period” shall mean the period of time selected by the
Committee during which performance is measured for the purpose of determining
the extent to which a Performance Award has been earned or vested.

Section 2.42 “Performance Share” means an Award granted pursuant to Article IX
of the Plan of a contractual right to receive a Share (or the cash equivalent
thereof) upon the achievement, in whole or in part, of the applicable
Performance Goals.

Section 2.43 “Performance Unit” means a U.S. Dollar-denominated unit (or a unit
denominated in the Participant’s local currency) granted pursuant to Article IX
of the Plan, payable upon the achievement, in whole or in part, of the
applicable Performance Goals.

Section 2.44 “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
including any individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, governmental authority, or any other entity of whatever nature.

Section 2.45 “Plan” shall have the meaning set forth in Article I.

Section 2.46 “Prior Plan” means the Amended and Restated Global Eagle
Entertainment Inc. 2013 Equity Incentive Plan.

Section 2.47 “Replacement Awards” shall mean Shares issued in assumption of, or
in substitution for, any outstanding awards of any entity acquired in any form
or combination by the Company or any of its Subsidiaries or Affiliates.

Section 2.48 “Restricted Stock” shall mean an Award of Shares granted pursuant
to Section 8.1, which is subject to a risk of forfeiture, restrictions on
transfer, or both a risk of forfeiture and restrictions on transfer.

Section 2.49 “Restricted Stock Unit” shall mean an Award granted pursuant to
Section 8.2, which is a contractual right to receive a number of Shares or an
amount of cash equal to the value of that number of Shares corresponding to the
number of units granted to a Service Provider without payment, as compensation
for services to the Company or its Subsidiaries or Affiliates, which right is
subject to performance and/or time-based vesting restrictions.

Section 2.50 “Section 162(m)” shall mean Code Section 162(m).

Section 2.51 “Section 409A” shall mean Code Section 409A.

Section 2.52 “Securities Act” shall mean the Securities Act of 1933, as amended.

Section 2.53 “Service Provider” shall mean an Employee, Consultant, or Director.



--------------------------------------------------------------------------------

Section 2.54 “Share” shall mean a share of Common Stock.

Section 2.55 “Stock Appreciation Right” or “SAR” shall mean the right to receive
a payment from the Company in cash and/or Shares equal to the product of (i) the
excess, if any, of the Fair Market Value of one Share on the exercise date over
a specified price (the “Base Price”) fixed by the Committee on the grant date
(which specified price shall not be less than the Fair Market Value of one Share
on the grant date), multiplied by (ii) a number of Shares stated in the Award
Agreement.

Section 2.56 “Stock-Based Award” shall have the meaning set forth in
Section 10.1.

Section 2.57 “Subplans” shall have the meaning set forth in Section 3.5.

Section 2.58 “Subsidiary” of any entity shall mean any entity that is directly
or indirectly controlled by the Company or any entity in which the Company has
at least a 50% equity interest, provided that, to the extent required under Code
Section 422 when granting an Incentive Stock Option, Subsidiary shall mean any
corporation in an unbroken chain of corporations beginning with such entity if
each of the corporations other than the last corporation in the unbroken chain
then owns stock possessing fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.

Section 2.59 “Termination of employment,” “termination of service” and any
similar term or terms shall mean, with respect to a Director who is not an
Employee of the Company or any of its Subsidiaries or Affiliates, the date upon
which such Director ceases to be a member of the Board, with respect to a
Consultant who is not an Employee of the Company or any of its Subsidiaries or
Affiliates, the date upon which such Consultant ceases to provide consulting or
advisory services to the Company or any of its Subsidiaries or Affiliates, and,
with respect to an Employee, the date the Participant ceases to be an Employee;
provided, that, with respect to any Award subject to Section 409A, such terms
shall mean “separation from service,” as defined in Section 409A and the rules,
regulations and guidance promulgated thereunder.

(a) A Participant who ceases to be a Non-Employee Director because he or she
becomes an employee of the Company or a Subsidiary or Affiliate shall not be
considered to have ceased service as a Non-Employee Director with respect to any
Award until such Participant’s termination of employment with the Company and
its Subsidiaries;

(b) A Participant who ceases to be employed by the Company or a Subsidiary or
Affiliate, and immediately thereafter becomes a Non-Employee Director, a
non-employee director of a Subsidiary or Affiliate, or a consultant to the
Company or any Subsidiary or Affiliate shall not be considered to have
terminated employment until such Participant’s service as a director of, or
consultant to, the Company and its Subsidiaries or Affiliates has ceased; and

(c) A Participant employed by a Subsidiary or Affiliate will be considered to
have terminated employment when such entity ceases to be a Subsidiary or
Affiliate.



--------------------------------------------------------------------------------

Section 2.60 “Withholding Taxes” shall mean any federal, state, local or foreign
income taxes, withholding taxes or employment taxes required to be withheld
under Applicable Law, in an amount not exceeding the maximum individual
statutory tax rate in a given jurisdiction, or such other amount permitted by
FASB Accounting Standards Update 2016-09, as amended from time to time, without
triggering liability classification or another accounting cost or consequence as
determined by the Committee.

ARTICLE III

ADMINISTRATION

Section 3.1 Committee. The Plan shall be administered by the Committee, which,
unless otherwise determined by the Board, shall be constituted to comply with
Applicable Laws, including, without limitation, Section 16 of the Exchange Act
and Section 162(m).

Section 3.2 Powers of the Committee. Subject to the provisions of the Plan,
including, but not limited to Sections 4.8 and 4.9, the Committee shall have the
authority in its discretion to:

(a) Determine the type or types of Awards to be granted to each Participant;

(b) Select the Service Providers to whom Awards may from time to time be granted
hereunder;

(c) Determine all matters and questions related to the termination of service of
a Service Provider with respect to any Award granted to him or her hereunder,
including, but not by way of limitation of, all questions of whether a
particular Service Provider has taken a leave of absence, all questions of
whether a leave of absence taken by a particular Service Provider constitutes a
termination of service, and all questions of whether a termination of service of
a particular Service Provider resulted from discharge for Cause;

(d) Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;

(e) Determine whether to settle an Award in Shares or the cash equivalent
thereof;

(f) Approve forms of Award Agreement for use under the Plan, which need not be
identical for each Service Provider or each Award type;

(g) Determine the terms and conditions of any Awards granted hereunder
(including, without limitation, the Exercise Price, the time or times when
Awards may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions and any restriction or
limitation regarding any Awards or the Common Stock relating thereto) based in
each case on such factors as the Committee determines appropriate, in its sole
discretion;

(h) Prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to Subplans established for the purpose
of satisfying applicable foreign laws;



--------------------------------------------------------------------------------

(i) Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise or purchase price of an Award may be
paid in, cash, Common Stock, other Awards, or other property, or an Award may be
canceled, forfeited or surrendered;

(j) Modify the terms of any Award, and authorize the exchange or replacement of
Awards; provided, however, that (i) no such modification, exchange or
substitution shall be to the detriment of a Participant with respect to any
Award previously granted without the affected Participant’s written consent,
(ii) in no event shall the Committee be permitted to, without prior stockholder
approval, cancel an Option or SAR in exchange for cash, reduce the Exercise
Price of any outstanding Option or grant price of any SAR or exchange or replace
an outstanding Option with a new Award or Option with a lower Exercise Price or
exchange or replace an outstanding SAR with a new Award or SAR with a lower
grant price, except pursuant to Section 4.5 or Article XIII, and (iii) any such
modification, exchange or substitution shall not violate Section 409A (it is not
an extension of a stock right if the expiration of the Option or SAR is tolled
while the Option or SAR is unexercisable because an exercise would violate
applicable securities laws, provided that the period during which the Option or
SAR may be exercised is not extended more than thirty (30) calendar days after
the exercise of the Option or SAR first would no longer violate applicable
securities laws);

(k) Construe and interpret the terms of the Plan and Awards granted pursuant to
the Plan; and

(l) Make all other decisions and determinations that may be required pursuant to
the Plan or as the Committee deems necessary or advisable to administer the
Plan.

Section 3.3 Delegation by the Committee. The Committee may delegate, subject to
such terms or conditions or guidelines as it shall determine, to any officer or
group of officers, or Director or group of Directors of the Company or its
Subsidiaries any portion of its authority and powers under the Plan with respect
to Participants who are not executive officers, as defined by the Securities
Exchange Act of 1934, Rule 3b-7, as that definition may be amended from time to
time, or Non-Employee Directors; provided, that any delegation to one or more
officers of the Company shall be subject to and comply with Section 152 and
Section 157(c) of the Delaware General Corporation Law (or successor
provisions). In addition, (i) with respect to any Award intended to qualify as
“performance-based” compensation under Section 162(m), the Committee shall mean
the Compensation Committee of the Board or such other committee or subcommittee
of the Board or the Compensation Committee as the Board or the Compensation
Committee of the Board shall designate, consisting solely of two or more
members, each of whom is an “outside director” within the meaning of
Section 162(m) and (ii) with respect to any Award intended to qualify for the
exemption contained in Rule 16b-3 promulgated under the Exchange Act, the
Committee shall consist solely two or more Non-Employee Directors or, in the
alternative, the entire Board.

Section 3.4 Compensation, Professional Assistance, Good Faith Actions. The
Committee may receive such compensation for its services hereunder as may be
determined by the Board. All expenses and liabilities incurred by the Committee
in connection with the administration of the Plan shall be borne by the Company.
The Committee, in its sole discretion, may elect to engage the services of
attorneys, consultants, accountants, appraisers, brokers or other persons. The
Committee, the Company and its officers and Directors shall be entitled to rely
upon the advice,



--------------------------------------------------------------------------------

opinions, or valuations of any such persons. All actions taken and all
interpretations, decisions and determinations made by the Committee, in good
faith shall be final and binding upon all Participants, the Company and all
other interested persons. The Committee’s determinations under the Plan need not
be uniform and may be made by the Committee selectively among persons who
receive, or are eligible to receive, Awards under the Plan, whether or not such
persons are similarly situated. The Committee shall not be personally liable for
any action, determination, or interpretation made with respect to the Plan or
the Awards, and the Committee shall be fully indemnified and protected by the
Company with respect to any such action, determination, or interpretation. For
the purposes of this Section 3.4, “Committee” shall be deemed to include any
person to whom the Committee has delegated its responsibilities in accordance
with Section 3.3.

Section 3.5 Participants Based Outside the United States. To conform with the
provisions of local laws and regulations, or with local compensation practices
and policies, in foreign countries in which the Company or any of its
Subsidiaries or Affiliates operate, but subject to the limitations set forth
herein regarding the maximum number of shares issuable hereunder and the maximum
award to any single Participant, the Committee may (i) modify the terms and
conditions of Awards granted to Participants employed outside the United States
(“Non-U.S. Awards”), (ii) establish subplans with such modifications as may be
necessary or advisable under the circumstances (“Subplans”) and (iii) take any
action which it deems advisable to obtain, comply with or otherwise reflect any
necessary governmental regulatory procedures, exemptions or approvals with
respect to the Plan.

(a) The Committee’s decision to grant Non-U.S. Awards or to establish Subplans
is entirely voluntary, and at the complete discretion of the Committee. The
Committee may amend, modify, or terminate any Subplans at any time, and such
amendment, modification, or termination may be made without prior notice to the
Participants. The Company, Subsidiaries, Affiliates, and members of the
Committee shall not incur any liability of any kind to any Participant as a
result of any change, amendment, or termination of any Subplan at any time. The
benefits and rights provided under any Subplan or by any Non-U.S. Award (x) are
wholly discretionary and, although provided by either the Company, a Subsidiary,
or Affiliate, do not constitute regular or periodic payments and (y) except as
otherwise required under Applicable Laws, are not to be considered part of the
Participant’s salary or compensation under the Participant’s employment with the
Participant’s local employer for purposes of calculating any severance,
resignation, redundancy or other end of service payments, vacation, bonuses,
long-term service awards, indemnification, pension or retirement benefits, or
any other payments, benefits or rights of any kind. If a Subplan is terminated,
the Committee may direct the payment of Non-U.S. Awards (or direct the deferral
of payments whose amount shall be determined) prior to the dates on which
payments would otherwise have been made, and, in the Committee’s discretion,
such payments may be made in a lump sum or in installments.

(b) If an Award is held by a Participant who is employed or residing in a
foreign country and the amount payable or Shares issuable under such Award would
be taxable to the Participant under Code Section 457A in the year such Award is
no longer subject to a substantial risk of forfeiture, then the amount payable
or Shares issuable under such Award shall be paid or issued to the Participant
as soon as practicable after such substantial risk of forfeiture lapses (or, for
Awards that are not considered nonqualified deferred compensation subject to
Section 409A, no later than the end of the short-term deferral period permitted
by Code Section 457A) notwithstanding anything in the Plan or the Award
Agreement to contrary.



--------------------------------------------------------------------------------

ARTICLE IV

SHARES SUBJECT TO PLAN

Section 4.1 Shares Subject to Plan. Subject to Section 4.5, the aggregate number
of Shares that may be issued under the Plan shall be equal to the sum of (i)
8,500,000 Shares, (ii) any Shares authorized and approved for issuance, but not
awarded, under the Prior Plan; and (iii) any Shares subject to an Award under
the Plan or the Prior Plan that expire without being exercised, or are
forfeited, or canceled, without a distribution of Shares to the Participant. No
more than Five Hundred Thousand (500,000) Shares may be issued in the form of
Incentive Stock Options under the Plan. The Shares issued under the Plan may be
authorized but unissued or reacquired Common Stock. No provision of the Plan
shall be construed to require the Company to maintain the Shares in certificated
form.

Section 4.2 Adjustments to Authorized Share Pool. Upon the grant of an Award,
the maximum number of Shares set forth in Section 4.1 shall be reduced by the
maximum number of Shares that are issued or may be issued pursuant to such
Award. If any such Award or portion thereof is for any reason forfeited,
canceled, expired, or otherwise terminated without the issuance of Shares, the
Shares subject to such forfeited, canceled, expired or otherwise terminated
Award or portion thereof shall again be available for grant under the Plan.
Shares that are tendered or withheld from issuance with respect to an Award in
satisfaction of any tax withholding or similar obligations and Shares tendered
to the Company by the Participant or withheld by the Company in payment of the
Exercise Price of an Option or SAR also shall again be available for grant under
the Plan. Except to the extent required by Applicable Law, Replacement Awards
shall not be counted against Shares available for grant pursuant to the Plan
(and shall not be added back under this Section 4.2).

Section 4.3 Individual Award Limitations. Subject to Section 4.1 and
Section 4.5, the following individual Award limits shall apply:

(a) No Participant may be granted more than Three Million (3,000,000) Options or
SARs in the aggregate under the Plan in any calendar year.

(b) No Participant may be granted Awards other than Options or SARs during any
calendar year that are intended to comply with the performance-based exception
under Code Section 162(m) and are denominated in Shares under which more than
Three Million (3,000,000) Shares may be earned for each twelve (12) months in
the vesting period or Performance Period. During any calendar year no
Participant may be granted Awards that are intended to comply with the
performance-based exception under Code Section 162(m) and are denominated in
cash under which more than Three Million Dollars ($3,000,000) may be earned for
each twelve (12) months in the Performance Period.



--------------------------------------------------------------------------------

Section 4.4 Limitations on Non-Employee Director Compensation. The aggregate
value of cash compensation and the Fair Market Value of Shares subject to Awards
that may be paid or granted by the Company during any calendar year to any
Non-Employee Director for Board service shall not exceed Four Hundred Thousand
U.S. Dollars ($400,000). For the avoidance of doubt, compensation shall be
counted towards this limit for the Board compensation year in which it is earned
(and not when it is paid or settled in the event it is deferred).

Section 4.5 Changes in Common Stock; Disposition of Assets and Corporate Events.

(a) In the event of any stock dividend, stock split, spinoff, rights offering,
extraordinary dividend, combination or exchange of Shares, recapitalization or
other change in the capital structure of the Company constituting an “equity
restructuring” within the meaning of Financial Accounting Standards Board
(“FASB”) Accounting Standards Codification Topic 718 (“FASB ASC Topic 718”), the
Committee shall make or provide for equitable adjustments in (i) the number and
type of shares or other securities covered by outstanding Awards, (ii) the
prices specified therein (if applicable), and (iii) the kind of shares covered
thereby (including shares of another issuer). The Committee in its sole
discretion and in good faith should determine the form of the adjustment
required to prevent dilution or enlargement of the rights of Participants and
shall, in furtherance thereof, take such other actions with respect to any
outstanding Award or the holder or holders thereof, in each case as it
determines to be equitable, which may include a cash payment to the Participant
equivalent to the value of any dilution of the rights of such Participant. In
the event of any merger, consolidation, or any other corporate transaction or
event having a similar effect that is not an “equity restructuring” with the
meaning of FASB ASC Topic 718, the Committee in its sole discretion may, in
addition to the actions permitted to be taken in respect of an equity
restructuring, provide in substitution for any or all outstanding Awards under
the Plan such alternative consideration as it may in good faith determine to be
equitable under the circumstances and may require in connection with such
alternative consideration the surrender of all Awards so replaced. After any
adjustment made by the Committee pursuant to this Section 4.5, the number of
shares subject to each outstanding Award shall be rounded down to the nearest
whole number.

(b) Any adjustment of an Award pursuant to this Section 4.5 shall be effected in
compliance with Code Sections 422 and 409A to the extent applicable.

Section 4.6 Dividend Equivalents. Dividend Equivalents may be granted to
Participants at such time or times as shall be determined by the Committee,
provided that: (i) no Dividend Equivalents shall be paid on unvested Awards but
may be accumulated and paid once the underlying Award vests; and (ii) no
Dividend Equivalents may be paid on Options or SARs. Dividend Equivalents may be
granted in tandem with other Awards, in addition to other Awards, or
freestanding and unrelated to other Awards. The grant date of any Dividend
Equivalents under the Plan will be the date on which the Dividend Equivalent is
awarded by the Committee, or such other date permitted by Applicable Laws as the
Committee shall determine in its sole discretion. For the avoidance of doubt,
Dividend Equivalents with respect to Performance Shares or Performance Units
shall not be fully vested until the Performance Shares or Performance Units have
been earned. Dividend Equivalents shall be evidenced in writing, whether as part
of the Award Agreement governing the terms of the Award, if any, to which such
Dividend Equivalent relates, or pursuant to a separate Award Agreement with
respect to freestanding Dividend Equivalents, in each case, containing such
provisions not inconsistent with the Plan as the Committee shall determine.



--------------------------------------------------------------------------------

Section 4.7 Award Agreement Provisions. The Committee may include such further
provisions and limitations in any Award Agreement as it may deem equitable and
in the best interests of the Company and its Subsidiaries or Affiliates that are
not inconsistent with the terms of the Plan.

Section 4.8 Prohibition Against Repricing. Except to the extent (i) approved in
advance by the Company’s stockholders if required by, and, if so required, in
accordance with, (A) the listing requirements of any principal securities
exchange or market on which the Shares are then traded or (B) any other
applicable law or regulation or (ii) pursuant to Section 4.5 as a result of any
Corporate Event, the Committee shall not have the power or authority to reduce,
whether through amendment or otherwise, the Exercise Price of any outstanding
Option or Base Price of any outstanding SAR or to grant any new Award, or make
any cash payment, in substitution for or upon the cancellation of Options or
SARs previously granted.

Section 4.9 Prohibition Against Option Reloads. Except to the extent approved in
advance the Company’s stockholders if required by, and, if so required, in
accordance with, (i) the listing requirements of any principal securities
exchange or market on which the Shares are then traded or (ii) any other
applicable law or regulation, the Committee shall not have the power or
authority to include provisions in an Option Award Agreement that provides for
the reload of the Option or SAR upon exercise or settlement.

ARTICLE V

GRANTING OF OPTIONS AND SARS

Section 5.1 Eligibility. The Committee may grant Non-Qualified Stock Options and
SARs to Service Providers. Subject to Section 5.2, Incentive Stock Options may
only be granted to Employees.

Section 5.2 Qualification of Incentive Stock Options. No Employee may be granted
an Incentive Stock Option under the Plan if such Employee, at the time the
Incentive Stock Option is granted, owns stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any then existing Subsidiary of the Company or “parent corporation” (within
the meaning of Code Section 424(e)) unless such Incentive Stock Option conforms
to the applicable provisions of Code Section 422.

Section 5.3 Granting of Options and SARs to Service Providers.

(a) Options and SARs. The Committee may from time to time:

(i) Select from among the Service Providers (including those to whom Options or
SARs have been previously granted under the Plan) such of them as in its opinion
should be granted Options and/or SARs;



--------------------------------------------------------------------------------

(ii) Determine the number of Shares to be subject to such Options and/or SARs
granted to such Service Provider, and determine whether such Options are to be
Incentive Stock Options or Non-Qualified Stock Options; and

(iii) Determine the terms and conditions of such Options and SARs, consistent
with the Plan.

(b) SARs may be granted in tandem with Options or may be granted on a
freestanding basis, not related to any Option. Unless otherwise determined by
the Committee at the grant date or determined thereafter in a manner more
favorable to the Participant, SARs granted in tandem with Options shall have
substantially similar terms and conditions to such Options to the extent
applicable, or may be granted on a freestanding basis, not related to any
Option.

(c) Upon the selection of a Service Provider to be granted an Option or SAR
under this Section 5.3, the Committee shall issue, or shall instruct an
authorized officer to issue, such Option or SAR and may impose such conditions
on the grant of such Option or SAR, as it deems appropriate. Subject to
Section 14.2 of the Plan, any Incentive Stock Option granted under the Plan may
be modified by the Committee, without the consent of the Optionee, even if such
modification would result in the disqualification of such Option as an
“incentive stock option” under Code Section 422.

Section 5.4 Notification upon Disqualifying Disposition of an Incentive Stock
Option. Each Participant awarded an Incentive Stock Option under the Plan shall
notify the Company in writing immediately after the date he or she makes a
disqualifying disposition of any Common Stock acquired pursuant to the exercise
of such Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Stock before the later
of (a) two (2) years after the grant date of the Incentive Stock Option or
(b) one (1) year after the date of exercise of the Incentive Stock Option. The
Company may, if determined by the Committee and in accordance with procedures
established by the Committee, retain possession, as agent for the applicable
Participant, of any Shares acquired pursuant to the exercise of an Incentive
Stock Option until the end of the period described in the preceding sentence,
subject to complying with any instruction from such Participant as to the sale
of such Shares.

ARTICLE VI

TERMS OF OPTIONS AND SARS

Section 6.1 Award Agreement. Each Option and each SAR shall be evidenced by a
written Award Agreement, which shall be executed (including by electronic means)
by the Optionee and an authorized officer and which shall contain such terms and
conditions as the Committee shall determine, consistent with the Plan. Award
Agreements evidencing Incentive Stock Options shall contain such terms and
conditions as may be necessary to qualify such Options as “incentive stock
options” under Code Section 422. If for any reason an Option intended to be an
Incentive Stock Option (or any portion thereof) shall not qualify as an
Incentive Stock Option, then, to the extent of such non-qualification, such
Option or portion thereof shall be regarded as a Non-Qualified Stock Option
appropriately granted under the Plan.



--------------------------------------------------------------------------------

Section 6.2 Exercisability and Vesting of Options and SARs.

(a) Each Option and SAR shall vest and become exercisable according to the terms
of the applicable Award Agreement; provided, however, that by a resolution
adopted after an Option or SAR is granted the Committee may, on such terms and
conditions as it may determine to be appropriate consistent with the Plan,
accelerate the time at which such Option or SAR or any portion thereof may be
exercised.

(b) Except as otherwise provided by the Committee or in the applicable Award
Agreement, no portion of an Option or SAR which is unexercisable on the date
that an Optionee incurs a termination of service as a Service Provider shall
thereafter become exercisable.

(c) The aggregate Fair Market Value (determined as of the time the Option is
granted) of all Shares with respect to which Incentive Stock Options are first
exercisable by a Service Provider in any calendar year may not exceed One
Hundred Thousand U.S. Dollars ($100,000) or such other limitation as imposed by
Code Section 422(d), or any successor provision. To the extent that Incentive
Stock Options are first exercisable by a Participant in excess of such
limitation, the excess shall be considered Non-Qualified Stock Options.

(d) SARs granted in tandem with an Option shall become vested and exercisable on
the same date or dates as the Options with which such SARs are associated vest
and become exercisable. SARs that are granted in tandem with an Option may only
be exercised upon the surrender of the right to exercise such Option for an
equivalent number of Shares, and may be exercised only with respect to the
Shares for which the related Option is then exercisable.

Section 6.3 Exercise Price and Base Price. Excluding Replacement Awards, the per
Share purchase price of the Shares subject to each Option (the “Exercise Price”)
and the Base Price of each SAR shall be set by the Committee and shall be not
less than one hundred percent (100%) of the Fair Market Value of such Shares on
the date such Option or SAR is granted.

Section 6.4 Expiration of Options and SARs. No Option or SAR may be exercised
after the first to occur of the following events:

(a) The expiration of ten (10) years from the date the Option or SAR was
granted; or

(b) With respect to an Incentive Stock Option in the case of an Optionee owning
(within the meaning of Code Section 424(d)), at the time the Incentive Stock
Option was granted, more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or any Subsidiary, the expiration
of five (5) years from the date the Incentive Stock Option was granted.

ARTICLE VII

EXERCISE OF OPTIONS AND SARS

Section 7.1 Person Eligible to Exercise. During the lifetime of the Optionee,
only the Optionee may exercise an Option or SAR (or any portion thereof) granted
to him or her; provided, however, that the Optionee’s Eligible Representative
may exercise his or her Option or SAR or portion thereof during the period of
the Optionee’s Disability. After the death of the Optionee, any exercisable
portion of an Option or SAR may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Award Agreement, be exercised by
his or her Eligible Representative.



--------------------------------------------------------------------------------

Section 7.2 Partial Exercise. At any time and from time to time prior to the
date on which the Option or SAR becomes unexercisable under the Plan or the
applicable Award Agreement, the exercisable portion of an Option or SAR may be
exercised in whole or in part; provided, however, that the Company shall not be
required to issue fractional Shares and the Committee may, by the terms of the
Option or SAR, require any partial exercise to exceed a specified minimum number
of Shares.

Section 7.3 Manner of Exercise. Subject to any generally applicable conditions
or procedures that may be imposed by the Committee, an exercisable Option or
SAR, or any exercisable portion thereof, may be exercised solely by delivery to
the Committee or its designee of all of the following prior to the time when
such Option or SAR or such portion becomes unexercisable under the Plan or the
applicable Award Agreement:

(a) Notice in writing signed by the Optionee or his or her Eligible
Representative, stating that such Option or SAR or portion is being exercised,
and specifically stating the number of Shares with respect to which the Option
or SAR is being exercised (which form of notice shall be provided by the
Committee upon request and may be electronic);

(b) (i) With respect to the exercise of any Option, full payment (in cash
(through wire transfer only) or by personal, certified, or bank cashier check)
of the aggregate Exercise Price of the Shares with respect to which such Option
(or portion thereof) is thereby exercised; or

(ii) With the consent of the Committee, (A) Shares owned by the Optionee duly
endorsed for transfer to the Company or (B) Shares issuable to the Optionee upon
exercise of the Option, with a Fair Market Value on the date of Option exercise
equal to the aggregate Exercise Price of the Shares with respect to which such
Option (or portion thereof) is thereby exercised; or

(iii) With the consent of the Committee, payment of the Exercise Price through a
broker-assisted cashless exercise program established by the Company; or

(iv) With the consent of the Committee, any form of payment of the Exercise
Price permitted by Applicable Laws and any combination of the foregoing methods
of payment.

(c) Full payment to the Company (in cash or by personal, certified or bank
cashier check or by any other means of payment approved by the Committee) of all
amounts necessary to satisfy any and all Withholding Taxes arising in connection
with the exercise of the Option or SAR (notice of the amount of which shall be
provided by the Committee as soon as practicable following receipt by the
Committee of the notice of exercise);

(d) In the event that the Option or SAR or portion thereof shall be exercised as
permitted under Section 7.1 by any person or persons other than the Optionee,
appropriate proof of the right of such person or persons to exercise the Option
or SAR or portion thereof.



--------------------------------------------------------------------------------

Section 7.4 Settlement of SARs. Unless otherwise determined by the Committee,
upon exercise of a SAR, the Participant shall be entitled to receive payment in
the form, determined by the Committee and set forth in the Award Agreement, of
Shares, or cash, or a combination of Shares and cash having an aggregate value
equal to the amount determined by multiplying: (a) any increase in the Fair
Market Value of one Share on the exercise date over the Base Price of such SAR,
by (b) the number of Shares with respect to which such SAR is exercised;
provided, however, that on the grant date, the Committee may establish, in its
sole discretion, a maximum amount per Share that may be payable upon exercise of
a SAR, and provided, further, that in no event shall the value of the Common
Stock or cash delivered on exercise exceed the excess of the Fair Market Value
of the Shares with respect to which the SAR is exercised over the Fair Market
Value of such Shares on the grant date of such SAR.

Section 7.5 Conditions to Issuance of Shares. The Company shall evidence the
issuance of Shares delivered upon exercise of an Option or SAR in the books and
records of the Company or in a manner determined by the Company. Notwithstanding
the above, the Company shall not be required to effect the issuance of any
Shares purchased upon the exercise of any Option or SAR or portion thereof prior
to fulfillment of all of the following conditions:

(a) The admission of such Shares to listing on any and all stock exchanges on
which such class of Common Stock is then listed;

(b) The completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings or regulations of the U.S.
Securities and Exchange Commission or any other governmental regulatory body,
which the Committee shall, in its sole discretion, deem necessary or advisable;

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its sole discretion, determine
to be necessary or advisable and

(d) The payment to the Company (or its Subsidiary or Affiliate, as applicable)
of all amounts which it is required to withhold under Applicable Law in
connection with the exercise of the Option or SAR.

The Committee shall not have any liability to any Optionee for any delay in the
delivery of Shares to be issued upon an Optionee’s exercise of an Option or SAR.

Section 7.6 Rights as Stockholders. The holder of an Option or SAR shall not be,
nor have any of the rights or privileges of, a stockholder of the Company in
respect of any Shares purchasable upon the exercise of any part of an Option or
SAR.

Section 7.7 Transfer Restrictions. The Committee, in its sole discretion, may
set forth in an Award Agreement such further restrictions on the transferability
of the Shares purchasable upon the exercise of an Option or SAR, as it deems
appropriate. Any such restriction may be referred to in the Share register
maintained by the Company or otherwise in a manner reflecting its applicability
to the Shares. The Committee may require the Employee to give the Company prompt
notice of any disposition of Shares acquired by exercise of an Incentive Stock
Option, within two (2) years from the grant date of such Option or one (1) year
after the transfer of such Shares to such Employee. The Committee may cause the
Share register maintained by the Company to refer to such requirement.

 



--------------------------------------------------------------------------------

ARTICLE VIII

RESTRICTED STOCK AWARDS AND RESTRICTED STOCK UNIT AWARDS

Section 8.1 Restricted Stock.

(a) Grant of Restricted Stock. The Committee is authorized to make Awards of
Restricted Stock to any Service Provider selected by the Committee in such
amounts and subject to such terms and conditions as determined by the Committee.
All Awards of Restricted Stock shall be evidenced by an Award Agreement.

(b) Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or limitations on the right to pay dividends or Dividend
Equivalents on Restricted Stock before said Restricted Stock vests); provided,
however, that any cash or shares of Common Stock distributed as a dividend or
otherwise with respect to any Restricted Stock as to which the restrictions have
not yet lapsed, shall be subject to the same restrictions as such Restricted
Stock and held or restricted as provided in this Section. These restrictions may
lapse separately or in combination at such times, pursuant to such
circumstances, in such installments, or otherwise, as the Committee determines
at the time of the grant of the Award or thereafter.

(c) Issuance of Restricted Stock. The issuance of Restricted Stock granted
pursuant to the Plan may be evidenced in such manner as the Committee shall
determine.

Section 8.2 Restricted Stock Units. The Committee is authorized to make Awards
of Restricted Stock Units to any Service Provider selected by the Committee in
such amounts and subject to such terms and conditions as determined by the
Committee. At the time of grant, the Committee shall specify the date or dates
on which the Restricted Stock Units shall become fully vested and
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate. At the time of grant, the Committee shall specify the settlement
date applicable to each grant of Restricted Stock Units which shall be no
earlier than the vesting date or dates of the Award and may be determined at the
election of the grantee. On the settlement date, the Company shall, subject to
the terms of the Plan, transfer to the Participant one Share for each Restricted
Stock Unit scheduled to be paid out on such date and not previously forfeited.

Section 8.3 Rights as a Stockholder. A Participant shall not be, nor have any of
the rights or privileges of, a stockholder in respect of Restricted Stock Units
awarded pursuant to the Plan, except as the Committee may provide under
Section 4.6.



--------------------------------------------------------------------------------

ARTICLE IX

PERFORMANCE SHARES AND PERFORMANCE UNITS

Section 9.1 Grant of Performance Shares or Performance Units. The Committee is
authorized to make Awards of Performance Shares and Performance Units to any
Participant selected by the Committee in such amounts and subject to such terms
and conditions as determined by the Committee. All Performance Shares and
Performance Units shall be evidenced by an Award Agreement.

Section 9.2 Issuance and Restrictions. The Committee shall have the authority to
determine the Participants who shall receive Performance Shares and Performance
Units, the number of Performance Shares and the number and value of Performance
Units each Participant receives for any Performance Period and the Performance
Goals applicable in respect of such Performance Shares and Performance Units for
each Performance Period. The Committee shall determine the duration of each
Performance Period (the duration of Performance Periods may differ from one
another), and there may be more than one Performance Period in existence at any
one time. An Award Agreement evidencing the grant of Performance Shares or
Performance Units shall specify the number of Performance Shares and the number
and value of Performance Units awarded to the Participant, the Performance Goals
applicable thereto, and such other terms and conditions not inconsistent with
the Plan, as the Committee shall determine. No Common Stock will be issued at
the time an Award of Performance Shares is made, and the Company shall not be
required to set aside a fund for the payment of Performance Shares or
Performance Units.

Section 9.3 Earned Performance Shares and Performance Units. Performance Shares
and Performance Units shall become earned, in whole or in part, based upon the
attainment of specified Performance Goals or the occurrence of any event or
events, as the Committee shall determine, either in an Award Agreement or
thereafter on terms more favorable to the Participant to the extent consistent
with Section 162(m). In addition to the achievement of the specified Performance
Goals, the Committee may condition payment of Performance Shares and Performance
Units on such other conditions as the Committee shall specify in an Award
Agreement. The Committee may also provide in an Award Agreement for the
completion of a minimum period of service (in addition to the achievement of any
applicable Performance Goals) as a condition to the vesting of any Performance
Share or Performance Unit Award.

Section 9.4 Rights as a Stockholder. A Participant shall not have any rights as
a stockholder in respect of Performance Shares or Performance Units awarded
pursuant to the Plan, except as the Committee may provide under Section 4.6.
Performance Shares shall be subject to such restrictions on transferability and
other restrictions as the Committee may impose (including, without limitation,
limitations on the right to vote Performance Shares or limitations on the right
to pay dividends or Dividend Equivalents on Performance Shares before said
Performance Shares vest); provided, however, that any cash or shares of Common
Stock distributed as a dividend or otherwise with respect to any Performance
Shares as to which the restrictions have not yet lapsed, shall be subject to the
same restrictions as such Performance Shares and held or restricted as provided
in this Section. These restrictions may lapse separately or in combination at
such times, pursuant to such circumstances, in such installments, or otherwise,
as the Committee determines at the time of the grant of the Award or thereafter.



--------------------------------------------------------------------------------

Section 9.5 Performance Goals. The Committee shall establish the Performance
Goals that must be satisfied in order for a Participant to receive an Award for
a Performance Period or for an Award of Performance Shares or Performance Units
(or other Award subject to performance conditions) to be earned or vested. At
the discretion of the Committee, the Performance Goals may be based upon (alone
or in combination): (a) net or operating income (before or after taxes); (b)
earnings before taxes, interest, depreciation, and/or amortization (“EBITDA”);
(c) EBITDA excluding charges for stock-based compensation, management fees,
acquisition, integration and transaction costs, impairments, restructuring
charges and other adjustments that the Committee deems appropriate (“Adjusted
EBITDA”) (understanding that the definition of, and the formula for determining
Adjusted EBITDA may change from time to time but is generally expected to be
Adjusted EBITDA as publicly reported by the Company to its investors), and
operating leverage or Adjusted EBITDA growth/sales growth (d) basic or diluted
earnings per share or improvement in basic or diluted earnings per share;
(e) sales (including, but not limited to, total sales, net sales, revenue
growth, or sales growth in excess of market growth); (f) net operating profit;
(g) financial return measures (including, but not limited to, return on assets,
capital, invested capital, equity, sales, or revenue); (h) cash flow measures
(including, but not limited to, operating cash flow, free cash flow, cash flow
return on equity, cash flow return on investment, cash conversion, or pre-tax,
pre-interest cash flow/Adjusted EBITDA); (i) productivity ratios (including but
not limited to measuring liquidity, profitability or leverage) and synergies
achievements; (j) share price (including, but not limited to, growth measures
and total stockholder return); (k) expense/cost management targets; (l) margins
(including, but not limited to, operating margin, net income margin, cash
margin, gross, net or operating profit margins, EBITDA margins, Adjusted EBITDA
margins); (m) operating efficiency; (n) market share or market penetration;
(o) customer targets (including, but not limited to, customer growth or customer
satisfaction); (p) working capital targets or improvements; (q) economic value
added; (r) balance sheet metrics (including, but not limited to, inventory,
inventory turns, receivables turnover, net asset turnover, debt reduction,
retained earnings, year-end cash, cash conversion cycle, ratio of debt to equity
or to EBITDA); (s) workforce targets (including but not limited to diversity
goals, employee engagement or satisfaction, employee retention, and workplace
health and safety goals); (t) implementation, completion or attainment of
measurable objectives with respect to research and development, key products or
key projects, lines of business, acquisitions and divestitures and strategic
plan development and/or implementation; (u) comparisons with various stock
market indices, peer companies or industry groups or classifications with regard
to one more of these criteria, (v) tax savings or (w) at any time in the case of
(A) persons who are not “covered employees” under Section 162(m) or (B) Awards
(whether or not to “covered employees”) not intended to qualify as
performance-based compensation under Section 162(m), such other criteria as may
be determined by the Committee. In addition, the Company may use “Pre-Bonus
Adjusted EBITDA” as a Financial Performance Measure, which adds back any AIP
Awards made during the fiscal year to Adjusted EBITDA. The foregoing Financial
Performance Measures may be supplemented from time to time as appropriate.
Performance Goals may be established on a Company-wide basis or with respect to
one or more business units, divisions, geographies, Subsidiaries or Affiliates,
or products and may be expressed in absolute terms, or relative to (i) current
internal targets or budgets, (ii) the past performance of the Company (including
the performance of one or more Subsidiaries, Affiliates, divisions, or operating
units), (iii) the performance of one or more similarly situated companies,
(iv) the performance of an index covering a peer group of companies, or
(v) other external measures of the selected



--------------------------------------------------------------------------------

performance criteria. Any performance goals that are financial metrics, may be
determined in accordance with U.S. Generally Accepted Accounting Principles
(“GAAP”), in accordance with accounting principles established by the
International Accounting Standards Board (“IASB Principles”), or may be adjusted
when established to include or exclude any items otherwise includable or
excludable under GAAP or under IASB Principles. Any performance objective may
measure performance on an individual basis, as appropriate. The Committee may
provide for a threshold level of performance below which no Shares or
compensation will be granted or paid in respect of Performance Shares or
Performance Units, and a maximum level of performance above which no additional
Shares or compensation will be granted or paid in respect of Performance Shares
or Performance Units, and it may provide for differing amounts of Shares or
compensation to be granted or paid in respect of Performance Shares or
Performance Units for different levels of performance. The Committee may provide
for exclusion of the impact of an event or occurrence which the Committee
determines should appropriately be excluded, including but not limited to
unusual and/or infrequently occurring or nonrecurring items as determined under
U.S. generally accepted accounting principles and as identified in the financial
statements, notes to the financial statements or management’s discussion and
analysis in the annual report, including, without limitation, the charges or
costs associated with restructurings of the Company, discontinued operations,
capital gains and losses, dividends, Share repurchase, other unusual or
non-recurring items, and the cumulative effects of accounting changes.

Section 9.6 Special Rule for Performance Goals. If, at the time of grant, the
Committee intends any Award to qualify as performance-based compensation within
the meaning of Section 162(m) (except with respect to Options or SARs), the
Committee must establish Performance Goals (and any exclusions) for the
applicable Performance Period prior to the 91st day of the Performance Period
(or by such other date as may be required under Section 162(m)) but not later
than the date on which twenty-five percent (25%) of the Performance Period has
elapsed.

Section 9.7 Negative Discretion. Notwithstanding anything in this Article IX to
the contrary, the Committee shall have the right, in its absolute discretion,
(i) to reduce or eliminate the amount otherwise payable to Participants under
Section 9.9 based on performance or any other factors that the Committee, in its
discretion, shall deem appropriate, provided that any such reduction must be
proportionate among all Participants, and (ii) to establish rules or procedures
that have the effect of limiting the amount payable to each Participant to an
amount that is less than the maximum amount otherwise authorized under the Award
or under the Plan.

Section 9.8 Affirmative Discretion. Notwithstanding any other provision in the
Plan to the contrary, but subject to the maximum number of Shares available for
issuance under Article IV of the Plan, the Committee shall have the right, in
its discretion, to grant an Award in cash, Shares or other Awards, or in any
combination thereof, to any Participant (except for Awards intend to qualify as
performance-based compensation under Section 162(m), to the extent
Section 162(m) is applicable to the Company and the Plan) in a greater amount
than would apply under the applicable Performance Goals, based on individual
performance or any other criteria that the Committee deems appropriate.
Notwithstanding any provision of the Plan to the contrary, in no event shall the
Committee have, or exercise, discretion with respect to an Award intended to
qualify as performance-based compensation under Section 162(m) if such
discretion or the exercise thereof would cause such qualification not to be
available.



--------------------------------------------------------------------------------

Section 9.9 Certification of Attainment of Performance Goals. As soon as
practicable after the end of a Performance Period and prior to any payment or
vesting in respect of such Performance Period, the Committee shall certify in
writing the number of Shares, units, and/or amount of cash that have been earned
or vested on the basis of performance in relation to the established Performance
Goals.

Section 9.10 Payment of Awards. Payment or delivery of Common Stock and/or cash
with respect to earned Performance Shares and earned Performance Units shall be
made to the Participant or, if the Participant has died, to the Participant’s
Eligible Representative, as soon as practicable after the expiration of the
Performance Period and the Committee’s certification under Section 9.9 and
(unless an applicable Award Agreement shall set forth one or more other dates or
unless otherwise deferred in accordance with Company policies) in any event no
later than two and one-half (2 1/2) months after the latest of (i) the end of
the fiscal year in which the Performance Period has ended, (ii) the end of the
Participant’s first taxable year in which the right to the Performance Shares is
no longer subject to a substantial risk of forfeiture, and (iii) the end of the
Company’s recipient’s first fiscal year in which the Participants’ rights to the
Performance Shares are no longer subject to a substantial risk of forfeiture.
The Committee shall determine and set forth in the applicable Award Agreement
whether earned Performance Shares and the value of earned Performance Units are
to be distributed in the form of cash, Shares or in a combination thereof, with
the value or number of Shares payable to be determined based on the Fair Market
Value of the Common Stock on the date of the Committee’s certification under
Section 9.9 or such other date specified in the Award Agreement. The Committee
may, in an Award Agreement with respect to the award or delivery of Shares or
cash, condition the vesting of such Shares or cash on the performance of
additional service.

Section 9.11 Newly Eligible Participants. Notwithstanding anything in this
Article IX to the contrary, the Committee shall be entitled to make such rules,
determinations and adjustments, as it deems appropriate with respect to any
Participant who becomes eligible to receive Performance Shares, Performance
Units, or other Performance Awards after the commencement of a Performance
Period.

ARTICLE X

OTHER STOCK-BASED AWARDS

Section 10.1 Grant of Stock-Based Awards. The Committee is authorized to make
Awards of other types of equity-based or equity-related awards (“Stock-Based
Awards”) not otherwise described by the terms of the Plan in such amounts and
subject to such terms and conditions as the Committee shall determine. All
Stock-Based Awards shall be evidenced by an Award Agreement. Such Stock-Based
Awards may be granted as an inducement to enter the employ of the Company or any
Subsidiary or Affiliate or in satisfaction of any obligation of the Company or
any Subsidiary or Affiliate to an officer or other key employee, whether
pursuant to the Plan or otherwise, that would otherwise have been payable in
cash or in respect of any other obligation of the Company. Such Stock-Based
Awards may entail the transfer of actual Shares, or payment in cash or otherwise
of amounts based on the value of Shares and may include, without limitation,
Awards designed to comply with or take advantage of the applicable local laws of
jurisdictions other than the United States.



--------------------------------------------------------------------------------

Section 10.2 Automatic Grants for Directors. Subject to Section 4.3, the
Committee may institute, by resolution, grants of automatic Awards to new and
continuing Directors, with the number and type of such Awards, the frequency of
grant and all related terms and conditions, including any applicable vesting
conditions, as determined by the Committee in its sole discretion.

ARTICLE XI

CASH INCENTIVE AWARDS

Section 11.1 Cash Incentive Awards. The Committee may grant Awards that may be
earned in whole or in part based on the attainment of the Performance Goals
(“Cash Incentive Awards”). In the event the Committee deems it appropriate that
the Company’s short-term cash incentives for executive officers of the Company
who are from time to time determined by the Committee to be “covered employees”
for purposes of Section 162(m), qualify for deductibility under the
“performance-based” compensation exception contained in Section 162(m), the
provisions of this Section 11 (and Section 9, to the extent applicable) shall
apply to such Cash Incentive Awards.

Section 11.2 Eligibility and Participation. All Section 16 Participants of the
Company shall be eligible to receive Cash Incentive Awards under the Plan.

Section 11.3 New Hires, Promotions, and Terminations. Unless otherwise provided
in an Award Agreement, Company plan or policy, or other agreement between the
Company or Affiliate and a Participant, the following rules shall apply:

(a) New Participants During the Performance Period. If an individual is newly
hired or promoted during a Performance Period into a position eligible for a
Cash Incentive Award as a Section 16 Participant under this Section 11, he or
she shall be eligible (but not guaranteed) to receive a Cash Incentive Award
under this Section 11 for the Performance Period, prorated for the portion of
the Performance Period following the date of eligibility for a Cash Incentive
Award hereunder.

(b) Disability or Death. A Section 16 Participant who terminates employment with
the Company due to Disability or death during a Performance Period shall be
eligible (but not guaranteed) to receive a Cash Incentive Award prorated for the
portion of the Performance Period prior to termination of employment. A
Participant who terminates employment with the Company due to Disability or
death following the end of a Performance Period but before Cash Incentive Awards
relating to such Performance Period are paid shall be eligible (but not
guaranteed) to receive the full Cash Incentive Award for such Performance
Period. Cash Incentive Awards payable in the event of death, if paid, shall be
paid to the Section 16 Participant’s estate. Any such Cash Incentive Award shall
be payable at the same time as other Cash Incentive Awards are paid for the
relevant year.

(c) Termination of Employment. Subject to Section 11.3(b), if a Participant’s
employment with the Company terminates for any reason (whether voluntarily or
involuntarily) either during a Performance Period or following the end of a
Performance Period but before Cash Incentive Awards relating to such Performance
Period are paid, unless otherwise determined by the Committee, no Cash Incentive
Award (or portion thereof) shall be payable or earned with respect to such
Performance Period.



--------------------------------------------------------------------------------

Section 11.4 General. The provisions of this Section 11 are intended to ensure
that Cash Incentive Awards granted to Section 16 Participants hereunder that are
intended to qualify as “performance-based compensation” (within the meaning of
Section 162(m)) satisfy the exemption from the limitation on deductibility
imposed by Section 162(m) that is set forth in Section 162(m)(4)(C), and this
Section 11 and the Plan shall be interpreted and operated consistent with that
intention to the extent applicable. Notwithstanding the foregoing, neither the
adoption and operation of this Section 11 by the Committee nor its submission to
(or approval by) the shareholders of the Company shall be construed as having
created any limitations on the power of Board or the Committee to adopt such
other incentive arrangements as either may deem desirable, including, without
limitation, cash or equity-based compensation arrangements, whether tied to
performance or otherwise, and the adoption and operation of this Article 11
shall not preclude the Board or the Committee from approving other Cash
Incentive Awards or short-term incentive compensation arrangements for the
benefit of individuals who are Participants hereunder, whether or not such
Participants are Section 16 Participants, as the Committee deems appropriate and
in the best interests of the Company.

ARTICLE XII

TERMINATION AND FORFEITURE

Section 12.1 Termination for Cause. Unless otherwise determined by the Committee
at the grant date and set forth in the Award Agreement covering the Award or
otherwise in writing or determined thereafter in a manner more favorable to the
Participant, if a Participant’s employment or service terminates for Cause, all
Options and SARs, whether vested or unvested, and all other Awards that are
unvested or unexercisable or otherwise unpaid (or were unvested or unexercisable
or unpaid at the time of occurrence of Cause) shall be immediately forfeited and
canceled, effective as of the date of the Participant’s termination of service.

Section 12.2 Termination for Any Other Reason. Unless otherwise determined by
the Committee at the grant date and set forth in the Award Agreement covering
the Award or otherwise in writing or determined thereafter in a manner more
favorable to the Participant, or otherwise as may be provided in an agreement
between a Participant and the Company, if a Participant’s employment or service
terminates for any reason other than Cause:

(a) All Awards that are unvested or unexercisable shall be immediately forfeited
and canceled, effective as of the date of the Participant’s termination of
service;

(b) All Options and SARs that are vested shall remain outstanding until (w) in
the case of termination for death or Disability, the 180th calendar day
following the date of the Participant’s death or Disability, (x) in the case of
retirement at normal retirement age (and, for purposes of the Plan, “normal
retirement age” shall have the meaning set forth in the applicable Award
Agreement or, if not defined in the Award Agreement, pursuant to the customary
policies of the Company), (I) for Options and SARs that are vested at the date
of retirement, the 180th calendar day following the date of the Participant’s
retirement, and (II) for Options and SARs that become vested following the
Participant’s retirement (if any), the 90th calendar day following such
post-termination vesting date, (y) the expiration of three months following the
effective date of the Participant’s termination of employment or service (as
applicable) for any reason other than death, Disability or retirement at normal
retirement age or (z) the Award’s normal expiration date, in all cases whichever
is earlier, after which



--------------------------------------------------------------------------------

any unexercised Options and SARs shall immediately terminate; provided that if
the exercise period of an Option or SAR would expire at a time when trading in
the Common Stock is prohibited by federal securities law or the Company’s
insider trading policy, the expiration of the Option or SAR shall be
automatically extended until the thirtieth (30th) calendar day following the
expiration of such prohibition (so long as such extension shall not violate
Section 409A); and

(c) All Awards other than Options and SARs that are vested shall be treated as
set forth in the applicable Award Agreement (or in any more favorable manner
determined by the Committee).

Section 12.3 Post-Termination Informational Requirements. Before the settlement
of any Award following termination of employment or service, the Committee may
require the Participant (or the Participant’s Eligible Representative, if
applicable) to make such representations and provide such documents or
agreements as the Committee deems necessary or advisable to effect compliance
with Applicable Law and determine whether the provisions of Section 12.1 or
Section 12.4 may apply to such Award.

Section 12.4 Forfeiture of Awards. Awards and Common Stock that has been
distributed pursuant to Awards shall be subject to any clawback policy adopted
by the Committee, the Board, or the Company from time to time (including after
the Effective Date), including any such policy adopted to comply with Applicable
Law. Awards granted under the Plan (and gains earned or accrued in connection
with Awards) shall be subject to such generally applicable policies as to
forfeiture and recoupment (including, without limitation, upon the occurrence of
material financial or accounting errors, financial or other misconduct or
Competitive Activity) as may be adopted by the Committee or the Board from time
to time or as set forth in the Award Agreement communicated to Participants. Any
such policies may (in the discretion of the Committee or the Board) be applied
to outstanding Awards at the time of adoption of such policies, or on a
prospective basis only. The Participant shall also forfeit and disgorge to the
Company any Awards granted or vested and any gains earned or accrued due to the
exercise of Options or SARs or the sale of any Common Stock to the extent
required by Applicable Law or regulations in effect on or after the Effective
Date, including Section 304 of the Sarbanes-Oxley Act of 2002 and Section 10D of
the Exchange Act. For the avoidance of doubt, the Committee shall have full
authority to implement any policies and procedures necessary to comply with
Section 10D of the Exchange Act and any rules promulgated thereunder. The
implementation of policies and procedures pursuant to this Section 12.5 and any
modification of the same shall not be subject to any restrictions on amendment
or modification of Awards.

ARTICLE XIII

CHANGE OF CONTROL

Section 13.1 Alternative Award; Double Trigger. Unless otherwise provided in an
Award Agreement or other agreement between a Participant and the Company, no
cancellation, acceleration of vesting or other payment shall occur with respect
to any Award if the Committee reasonably determines in good faith, prior to the
occurrence of a Change of Control, that such Award shall be honored or assumed,
or new rights substituted therefor, in connection with the Change of Control
(such honored, assumed or substituted award, an “Alternative Award”), provided
that any Alternative Award must:



--------------------------------------------------------------------------------

(a) Give the Participant who held such Award rights and entitlements
substantially equivalent to or better than the rights and terms applicable under
such Award immediately prior to the Change of Control, including, without
limitation, an identical or better schedule as to vesting and/or exercisability,
and for Alternative Awards that are stock options, identical or better methods
of payment of the Exercise Price thereof (provided, however, that,
notwithstanding this Section 13.1(a), if the securities underlying the
Alternative Award are not publicly traded, the acquisition, holding and
disposition of the shares underlying the Alternative Award may be subject to
such terms and conditions as are established by the Committee prior to the
Change of Control); and

(b) Have terms such that if, on or prior to the second anniversary following a
Change of Control, the Participant’s employment is involuntarily (other than for
Cause) or constructively terminated (in each case as the terms “involuntarily”
and “constructively” are determined by the Committee as constituted prior to the
Change of Control), at a time when any portion of the Alternative Award is
unvested, the unvested portion of such Alternative Award shall immediately vest
in full and such Participant shall be provided with either cash marketable stock
equal to the fair market value of the stock subject to the Alternative Award on
the date of termination (and, in the case of Alternative Awards that are stock
options or stock appreciation rights, in excess of the Exercise Price or Base
Price that the Participant would be required to pay in respect of such
Alternative Award).

Section 13.2 Accelerated Vesting and Payment. Except as otherwise provided in
this Article XIII or in an Award Agreement or thereafter on terms more favorable
to a Participant, upon a Change of Control, or otherwise as provided in an
agreement between the Participant and the Company, if Alternative Awards are not
provided in accordance with Section 13.1:

(a) Each unvested Option or SAR shall become fully vested and exercisable;

(b) The vesting restrictions applicable to all other unvested Awards (other than
freestanding Dividend Equivalents not granted in connection with another Award)
shall lapse, all such Awards shall vest and become non-forfeitable; the
Performance Goals established by the Committee for Performance Shares,
Performance Units or similar performance-based Awards for the Performance Period
in which the Change of Control is effective shall be deemed to have been
achieved at the target level;

(c) Any Awards (other than freestanding Dividend Equivalents not granted in
connection with another Award) that were vested prior to the Change of Control
but that have not been settled or converted into Shares prior to the Change of
Control, plus those Awards that become vested in accordance with Section 13.2(b)
above, shall be settled in cash or converted into Shares; and

(d) All freestanding Dividend Equivalents not granted in connection with another
Award shall be cancelled without payment therefor.

For avoidance of doubt, upon a Change of Control the Committee may cancel
Options and SARs for no consideration if the aggregate Fair Market Value of the
Shares subject to Options and SARs is less than or equal to the Exercise Price
of such Options or the Base Price of such SARs.



--------------------------------------------------------------------------------

Section 13.3 Certain Covered Transactions. In the event of a Change of Control
that is a merger or consolidation in which the Company is not the surviving
corporation or that results in the acquisition of substantially all the
Company’s outstanding Shares by a Person or group of Persons or entities acting
in concert, or in the event of a sale or transfer of all or substantially all of
the Company’s assets (a “Covered Transaction”), the Committee shall have the
discretion to provide for the termination of all outstanding Options and SARs as
of the effective date of the Covered Transaction; provided, that, no Option or
SAR will be so terminated (without the consent of the Participant) prior to the
expiration of twenty (20) calendar days following the later of (i) the date on
which the Award became fully exercisable and (ii) the date on which the
Participant received written notice of the Covered Transaction. In the event of
a Change of Control that involves a purchase of Shares for cash, the Board can
implement or negotiate a procedure whereunder all Participants’ unexercised
Options or SARs may be cashed out as part of the purchase transaction, without
requiring exercise, for the difference between the purchase price and the
Exercise Price.

Section 13.4 Section 409A. Notwithstanding the discretion in Sections 13.1 and
13.2, if any Award is subject to Section 409A and an Alternative Award would be
deemed a non-compliant modification of such Award under Section 409A, then no
Alternative Award shall be provided and such Award shall instead be treated as
provided in Section 13.1 or in the Award Agreement (or in such other manner
determined by the Committee that is a compliant modification under
Section 409A).

ARTICLE XIV

OTHER PROVISIONS

Section 14.1 Awards Not Transferable. Unless otherwise agreed to in writing by
the Committee, no Award or interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law, by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that nothing in this
Section 14.1 shall prevent transfers by will or by the Applicable Laws of
descent and distribution.

If allowed by the Committee, a Participant may transfer the ownership of some or
all of the vested or earned Awards granted to such Participant, other than
Incentive Stock Options to (i) the spouse, children or grandchildren of such
Participant (the “Family Members”), (ii) a trust or trusts established for the
exclusive benefit of such Family Members, or (iii) a partnership in which such
Family Members are the only partners. Notwithstanding the foregoing:

(a) Under no circumstances will a Participant be permitted to transfer a stock
option to a third-party financial institution without prior shareholder
approval, and

(b) Vested or earned Awards may be transferred without the Committee’s
pre-approval if the transfer is made incident to a divorce as required pursuant
to the terms of a “domestic relations order” as defined in Code Section 414(p);
provided that no such transfer will be allowed with respect to Incentive Stock
Options if such transferability is not permitted by Code Section 422.



--------------------------------------------------------------------------------

Any such transfer shall be without consideration and shall be irrevocable. No
Award so transferred may be subsequently transferred, except by will or
applicable laws of descent and distribution. The Committee may create additional
conditions and requirements applicable to the transfer of Awards. Following the
allowable transfer of a vested Option, such Option shall continue to be subject
to the same terms and conditions as were applicable to the Option immediately
prior to the transfer. For purposes of settlement of the Award, delivery of
Stock upon exercise of an Option, and the Plan’s Change of Control provisions,
any reference to a Participant shall be deemed to refer to the transferee.

Section 14.2 Amendment, Suspension or Termination of the Plan or Award
Agreements.

(a) The Plan may be wholly or partially amended or otherwise modified, suspended
or terminated at any time or from time to time by the Committee; provided that
without the approval by the Company’s stockholders if required by, and, if so
required, in accordance with, (A) the listing requirements of any principal
securities exchange or market on which the Shares are then traded or (B) any
other applicable law or regulation, no amendment or modification to the Plan may
(i) except as otherwise expressly provided in Section 4.5, increase the number
of Shares subject to the Plan specified in Section 4.1 or the individual Award
limitations specified in Section 4.3; (ii) modify the class of persons eligible
for participation in the Plan or (iii) materially modify the Plan in any other
way that would require stockholder approval under Applicable Law.

(b) Except as provided otherwise expressly provided in the Plan, neither the
amendment, suspension nor termination of the Plan shall, without the consent of
the holder of the Award, materially adversely alter or impair any rights or
obligations under any Award theretofore granted. Except as provided by
Section 4.5, notwithstanding the foregoing, the Committee at any time, and from
time to time, may amend the terms of any one or more existing Award Agreements,
provided, however, that the rights of a Participant under an Award Agreement
shall not be adversely impaired in a material manner without the Participant’s
written consent. The Company shall provide a Participant with notice of any
amendment made to such Participant’s existing Award Agreement in accordance with
the terms of this Section 14.2(b).

(c) Notwithstanding any provision of the Plan to the contrary, in no event shall
adjustments made by the Committee pursuant to Section 4.5 or the application of
Section 12.4, 13.1, 13.2, 14.6 or 14.12 to any Participant constitute an
amendment of the Plan or of any Award Agreement requiring the consent of any
Participant.

(d) No Award may be granted during any period of suspension or after termination
of the Plan, and in no event may any Award be granted under the Plan after the
expiration of ten (10) years from the Effective Date (provided that no incentive
stock options may be granted after ten (10) years from the date the Board
approves the Plan).

Section 14.3 Effect of Plan upon Other Award and Compensation Plans. The
adoption of the Plan shall not affect any other compensation or incentive plans
in effect for the Company or any of its Subsidiaries or Affiliates. Nothing in
the Plan shall be construed to limit the right of the Company or any of its
Subsidiaries or Affiliates (a) to establish any other forms of incentives or
compensation for Service Providers or (b) to grant or assume options or
restricted stock other



--------------------------------------------------------------------------------

than under the Plan in connection with any proper corporate purpose, including,
but not by way of limitation, the grant or assumption of options or restricted
stock in connection with the acquisition by purchase, lease, merger,
consolidation or otherwise, of the business, stock or assets of any corporation,
firm or association.

Section 14.4 At-Will Employment. Nothing in the Plan or any Award Agreement
hereunder shall confer upon the Participant any right to continue as a Service
Provider of the Company or any of its Subsidiaries or Affiliates or shall
interfere with or restrict in any way the rights of the Company and any of its
Subsidiaries or Affiliates, which are hereby expressly reserved, to discharge
any Participant at any time for any reason whatsoever, with or without Cause.

Section 14.5 Titles. Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of the Plan.

Section 14.6 Conformity to Securities Laws. The Plan is intended to conform to
the extent necessary with all provisions of the Securities Act and the Exchange
Act and any and all regulations and rules promulgated under any of the
foregoing, to the extent the Company, any of its Subsidiaries or Affiliates, or
any Participant is subject to the provisions thereof. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and Awards shall be
granted and may be exercised, only in such a manner as to conform to such laws,
rules, and regulations. To the extent permitted by applicable law, the Plan and
Awards granted hereunder shall be deemed amended to the extent necessary to
conform to such laws, rules, and regulations.

Section 14.7 Term of Plan. The Plan shall become effective on the date that it
is approved by the Compensation Committee of the Board of Directors of the
Company and approved by Company stockholders at the Company’s next following
Annual Meeting of Stockholders (the “Effective Date”) and shall continue in
effect, unless sooner terminated pursuant to Section 14.2, until the tenth
(10th) anniversary of the Effective Date. The provisions of the Plan shall
continue thereafter to govern all outstanding Awards, including after the tenth
(10th) anniversary of the Effective Date.

Section 14.8 Governing Law and Venue. To the extent not preempted by federal
law, the Plan shall be construed in accordance with and governed by the laws of
the State of Delaware regardless of the application of rules of conflict of law
that would apply the laws of any other jurisdiction. Any and all claims and
disputes of any kind whatsoever arising out of or relating to the Plan shall
only be brought in the Delaware Chancery Court. The Participant or Person hereby
waives any objection which it may now have or may hereafter have to the
foregoing choice of venue and further irrevocably submits to the exclusive
jurisdiction of the Delaware Chancery Court in any such claim or dispute.

Section 14.9 Severability. In the event any portion of the Plan or any action
taken pursuant thereto shall be held illegal or invalid for any reason, the
illegality or invalidity shall not affect the remaining parts of the Plan, and
the Plan shall be construed and enforced as if the illegal or invalid provisions
had not been included, and the illegal or invalid action shall be null and void.



--------------------------------------------------------------------------------

Section 14.10 Governing Documents. In the event of any express contradiction
between the Plan and any Award Agreement or any other written agreement between
a Participant and the Company or any Subsidiary or Affiliate of the Company that
has been approved by the Committee, the express terms of the Plan shall govern,
unless it is expressly specified in such Award Agreement or other written
document that such express provision of the Plan shall not apply. In addition,
to the extent any employment or other written agreement between the Participant
or the Company or any Subsidiary or Affiliate or a severance plan maintained by
the Company or any Subsidiary or Affiliate provides vesting terms with respect
to an Award or all awards, which are more favorable to the Participant than
those set forth in the Plan or an Award Agreement, the vesting terms in such
employment or other written agreement or severance plan shall control.

Section 14.11 Withholding Taxes. In addition to any rights or obligations with
respect to Withholding Taxes under the Plan or any applicable Award Agreement,
the Company or any Subsidiary or Affiliate employing a Service Provider shall
have the right to withhold from the Service Provider, or otherwise require the
Service Provider or an assignee to pay, any Withholding Taxes arising as a
result of grant, exercise, vesting or settlement of any Award or any other
taxable event occurring pursuant to the Plan or any Award Agreement, including,
without limitation, to the extent permitted by law, the right to deduct any such
Withholding Taxes from any payment of any kind otherwise due to the Service
Provider or to take such other actions (including, without limitation,
withholding any Shares or cash deliverable pursuant to the Plan or any Award or
approving a broker-assisted sell-to-cover transaction) as may be necessary to
satisfy such Withholding Taxes; provided, however, that in the event that the
Company withholds Shares issued or issuable to the Participant to satisfy all or
any portion of the Withholding Taxes, the Company shall withhold a number of
whole Shares having a Fair Market Value, determined as of the date of
withholding, not in excess of the amount required to be withheld by law, not
exceeding the maximum individual statutory tax rate in a given jurisdiction (or
such lower mount as may be necessary to avoid liability award accounting, or any
other accounting consequence or cost, as determined by the Committee, and in any
event in accordance with Company policies), and any remaining amount shall be
remitted in cash or withheld; and provided, further, that with respect to any
Award subject to Section 409A, in no event shall Shares be withheld pursuant to
this Section 14.11 (other than upon or immediately prior to settlement in
accordance with the Plan and the applicable Award Agreement) other than to pay
taxes imposed under the U.S. Federal Insurance Contributions Act (FICA) and any
associated U.S. federal withholding tax imposed under Code Section 3401 and in
no event shall the value of such Shares (other than upon immediately prior to
settlement) exceed the amount of the tax imposed under FICA and any associated
U.S. federal withholding tax imposed under Code Section 3401. The Participant
shall be responsible for all Withholding Taxes and other tax consequences of any
Award granted under the Plan.

Section 14.12 Section 409A. To the extent that the Committee determines that any
Award granted under the Plan is subject to Section 409A, the Award Agreement
evidencing such Award shall incorporate the terms and conditions required by
Section 409A. To the extent applicable, the Plan and Award Agreements shall be
interpreted in accordance with Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
adoption of the Plan. Notwithstanding any provision of the Plan to the contrary,
in the event that following



--------------------------------------------------------------------------------

the adoption of the Plan, the Committee determines that any Award may be subject
to Section 409A and related regulations and Department of Treasury guidance
(including such Department of Treasury guidance as may be issued after the
adoption of the Plan), the Committee may adopt such amendments to the Plan and
the applicable Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Committee determines are necessary or appropriate to
(a) exempt the Award from Section 409A and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, (b) comply with
the requirements of Section 409A and related Department of Treasury guidance or
(c) comply with any correction procedures available with respect to
Section 409A. Notwithstanding anything else contained in the Plan or any Award
Agreement to the contrary, if a Service Provider is a “specified employee” as
determined pursuant to Section 409A under any Company Specified Employee policy
in effect at the time of the Service Provider’s “separation from service” (as
determined under Section 409A) or, if no such policy is in effect, as defined in
Section 409A), then, to the extent necessary to comply with, and avoid
imposition on such Service Provider of any tax penalty imposed under,
Section 409A, any payment required to be made to a Service Provider hereunder
upon or following his or her separation from service shall be delayed until the
first to occur of (i) the six-month anniversary of the Service Provider’s
separation from service and (ii) the Service Provider’s death. Should payments
be delayed in accordance with the preceding sentence, the accumulated payment
that would have been made but for the period of the delay shall be paid in a
single lump sum during the ten-day period following the lapsing of the delay
period.

Section 14.13 No Guarantee of Tax Treatment. Notwithstanding any provisions of
the Plan, the Company does not guarantee to any Participant or any other Person
with an interest in an Award that (i) any Award intended to be exempt from Code
Section 409A shall be so exempt, (ii) any Award intended to comply with Code
Section 409A or Code Section 422 shall so comply, (iii) any Award shall
otherwise receive a specific tax treatment under any other applicable tax law,
nor in any such case will the Company or any Subsidiary or Affiliates indemnify,
defend or hold harmless any Person with respect to the tax consequences of any
Award.

Section 14.14 Notices. Except as provided otherwise in an Award Agreement, all
notices and other communications required or permitted to be given under the
Plan or any Award Agreement shall be in writing and shall be deemed to have been
given if delivered personally, sent by email or any other form of electronic
transfer approved by the Committee, sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, (i) in the case of notices and communications to
the Company, to 6100 Center Drive, Suite 1020, Los Angeles, California 90045 to
the attention of the General Counsel of the Company or (ii) in the case of a
Participant, to the last known address, or email address or, where the
individual is an employee of the Company or one of its subsidiaries, to the
individual’s workplace address or email address or by other means of electronic
transfer acceptable to the Committee. All such notices and communications shall
be deemed to have been received on the date of delivery, if sent by email or any
other form of electronic transfer, at the time of dispatch or on the third
business day after the mailing thereof.



--------------------------------------------------------------------------------

Section 14.15 Unfunded Plan. The Plan is unfunded and does not create, and
should not be construed to create, a trust or separate fund with respect to the
Plan’s benefits. The Plan does not establish any fiduciary relationship between
the Company and any Participant or other Person. To the extent any Person holds
any rights by virtue of an Award granted under the Plan, such rights are no
greater than the rights of the Company’s general unsecured creditors.

Section 14.16 Construction. Whenever any words are used herein in the masculine,
they shall be construed as though they were used in the feminine in all cases
where they would so apply; and wherever any words are used in the singular or
plural, they shall be construed as though they were used in the plural or
singular, as the case may be, in all cases where they would so apply. Titles of
sections are for general information only, and the Plan is not to be construed
with reference to such titles.

***



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by the
undersigned.

 

GLOBAL EAGLE ENTERTAINMENT INC. By: /s/ Stephen Ballas Name: Stephen Ballas

Title: Executive Vice President and General Counsel

Date: June 25, 2018